Citation Nr: 0021492	
Decision Date: 08/15/00    Archive Date: 08/23/00

DOCKET NO.  98-07 204	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUES

1. Whether new and material evidence has been submitted, 
which is sufficient to reopen a claim of entitlement to 
service connection for post-traumatic stress disorder 
(PTSD).  

2. Entitlement to service connection for a skin disorder.

3. Entitlement to service connection for diabetes mellitus.

4. Entitlement to service connection for a bladder disorder.

5. Entitlement to service connection for a disorder 
manifested by tremors.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

P. A. Kultgen, Associate Counsel


INTRODUCTION

The veteran had active service from November 1966 to August 
1968.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a March 1998 rating decision from the Boise, 
Idaho, Department of Veterans Affairs (VA) Regional Office 
(RO), which denied service connection for a skin disability, 
diabetes mellitus, a bladder disorder, and a tremor 
disability.  The RO further found that new and material 
evidence, adequate to reopen the claim for service connection 
for PTSD, had not been submitted.  


FINDINGS OF FACT

1. By decision dated in April 1990, the RO denied service 
connection for PTSD.  The appellant was properly notified 
of that decision, and he did not perfect a timely appeal.

2. The evidence received subsequent to the April 1990 RO 
decision, for the claim for service connection for PTSD is 
not cumulative or redundant, bears directly and 
substantially upon the specific matter under 
consideration, and must be considered to fairly decide the 
merits of the appellant's claim.

3. The record contains evidence of current diagnoses of PTSD, 
as well as other psychiatric disorders, and the veteran 
reports several personal assaults during service and 
stressors due to service in Vietnam as a medic.  

4. Private treatment and social work records note diagnoses 
of PTSD due to inservice stressors.  

5. The record contains no current diagnoses of any skin 
disorder, bladder disorder, or disability manifested by 
tremors.  

6. The record contains no competent medical evidence of a 
nexus between the veteran's diabetes mellitus and any 
incident of his active military service.  


CONCLUSIONS OF LAW

1. New and material evidence having been presented, the claim 
of entitlement to service connection for a psychiatric 
disorder, including PTSD is reopened.  38 U.S.C.A. § 5108 
(West 1991), 38 C.F.R. § 3.156(a) (1999).

2. The claim of entitlement to service connection for a 
psychiatric disorder, including PTSD, is well grounded.  
38 U.S.C.A. § 5107(a) (West 1991); Caluza v. Brown, 
7 Vet. App. 498 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 
1996) (per curiam) (table).

3. The claim of entitlement to service connection for a skin 
disorder is not well grounded.  38 U.S.C.A. § 5107(a).  

4. The claim of entitlement to service connection for 
diabetes mellitus is not well grounded.  38 U.S.C.A. § 
5107(a).  

5. The claim of entitlement to service connection for a 
bladder disorder is not well grounded.  38 U.S.C.A. § 
5107(a).  

6. The claim of entitlement to service connection for a 
disorder manifested by tremors is not well grounded.  
38 U.S.C.A. § 5107(a).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence for Service Connection for PTSD

I. Factual Background

The veteran's separation medical examination in July 1968 
reported no psychiatric abnormalities.  On a report of 
medical history, completed at the same time, the veteran 
reported a history of nervous trouble.  The veteran's service 
personnel records note that he served in Vietnam from April 
1967 to July 1968 and his principal duty was senior litter 
bearer.  The veteran's DD Form 214 noted that he completed 
training as a medical corpsman and his military occupational 
specialty was medical specialist.  

In April 1970, the veteran was hospitalized with diagnoses of 
psychoneurotic disorder, depressive neurosis, and schizoid 
personality disorder.  The veteran reported feelings of 
weakness and inadequacy since childhood.  During 
hospitalization, the veteran improved considerably and he 
became more sociable and communicative.  

By rating decision in July 1970, the RO denied service 
connection for depressive neurosis, for hospital or treatment 
purposes.  The RO noted that the service records did not show 
any evidence of depressive psychoneurosis.  The record 
contains no notice to the veteran of this decision.  

In December 1982, the veteran filed a claim for VA benefits 
for service connection for stress syndrome.  He stated that 
he had been violent and in trouble since 1970 and had a 
nervous breakdown in June 1982.  He reported that his 
stressors were being threatened in his barracks due to 
"racial strife."  He stated that he was stabbed twice, 
sliced once, and threatened with a loaded rifle, and noted 
that two other servicemen in his unit were killed.  By 
letter, dated in March 1983, the RO reported that the 
veteran's claim had been considered based upon all the 
evidence of record, but that stress syndrome was not shown by 
the evidence.  The RO noted that service connection for 
depression had been previously denied in 1970.  The RO 
decision is final as to evidence of record at the time.  38 
U.S.C. § 4005(c) (1982); 38 C.F.R. § 19.153 (1982) (38 
U.S.C.A. § 7105(c) (West 1991 & Supp. 2000); 38 C.F.R. 
§ 20.1103 (1999)).  

The veteran filed a request to reopen his claim for service 
connection for PTSD in November 1989.  In support of his 
claim, the veteran submitted statements from professionals 
who were treating him.  H.J.C., Ph.D., stated that the 
veteran had been treated since June 1984 with a diagnosis of 
recurrent major depression.  Dr. H.J.C. noted that the 
veteran also suffered from his war experiences and his 
depression had a post-traumatic stress component.  W.D., 
Ph.D. stated that the veteran was seen from November 1982 to 
June 1983 with problems of depression, impulse control, 
domestic abuse, recurrent and intrusive recollections of 
Vietnam, decreased interest in activities, sleep disturbance, 
avoidance of activities that aroused thoughts and feelings of 
Vietnam, rage, and unemployment.  Dr. W.D. reported diagnoses 
of depression, chronic PTSD, and avoidant personality 
disorder.  J.M.N., M.S., reported that the veteran had a 
great deal of emotionality and met the full criteria for PTSD 
including:  Existence of a recognizable stressor (medic duty 
in Vietnam); Re-experiencing of the event when prompted by 
environmental stimulus; Reduced involvement with the external 
world; Hyperalertness; and Intensification of problems when 
involved in something that triggers memories of Vietnam.  
D.D.S., M.D., stated that he began treating the veteran in 
1982, and noted that the veteran's present state of anxiety 
was related in some way to the veteran's military service.  

In a statement received in January 1990, the veteran stated 
that he served as a medic at battalion aid stations and 
ambulance companies while in Vietnam in 1967 and 1968.  He 
stated that in 1968, he was admitted to a hospital at Qui 
Nhon for mental stress.  He reported that, since discharge, 
he had problems sleeping and with personal relationships, he 
noted that he startled easily and had difficulty holding 
a job.  

By rating decision in April 1990, the RO denied service 
connection for PTSD, noting that the service medical records 
showed no treatment or findings referable to any psychiatric 
disorder.  The RO stated that "in the absence of 
identification of a life threatening event or similar 
occurrence...during the veteran's active military duty, there 
is no basis to attribute a current diagnosis of [PTSD] to the 
veteran's military service."  The veteran was notified of 
this decision under cover letter dated in May 1990.  The RO 
decision is final as to evidence of record at the time.  38 
U.S.C. § 4005(c) (1988); 38 C.F.R. § 19.192 (1989) (38 
U.S.C.A. § 7105(c) (West 1991 & Supp. 2000); 38 C.F.R. § 
20.1103 (1999)).  

The veteran filed a request to reopen his claim for service 
connection for PTSD and bipolar disorder as secondary to PTSD 
in August 1997.  The evidence, submitted since the final RO 
decision in April 1990, includes medical treatment, 
hospitalization and therapy records, and statements from the 
veteran.  

Therapy records from June to November 1984 reported diagnoses 
of chronic PTSD and paranoid personality trends.  The 
examiner noted that the veteran's personality disorder traits 
parallel the criteria for PTSD and PTSD appeared to be the 
most appropriate diagnosis.  

The veteran was hospitalized in October 1985.  He reported 
that he had "problems" prior to military service and 
required six waivers for enlistment.  He stated that he was 
harassed during military service and served as a medic, but 
did not see actual combat.  The veteran reported that he had 
a "nervous breakdown" during military service.  Impressions 
of major depression and probable severe personality disorder 
were reported.  

By letter, dated in January 1991, the veteran reported that 
there were severe racial problems in his platoon in 1968 and 
he was beaten, stabbed and threatened with a gun on more than 
one occasion.  In a statement in support of his claim, 
received in August 1997, the vets stated that he suffered a 
severe blackout and was treated for such in 1968.  He noted 
that he suffered extreme stress due to a contract being 
placed on his life during his tour of duty in Vietnam. 

By letter, dated in September 1997, J.R., M.D., stated that 
the veteran had been treated since discharge from the state 
hospital in 1991.  The veteran reported that he began having 
difficulties during military service from 1966-1968.  Dr. 
J.R. noted that the veteran had received outpatient therapy 
in 1982 for PTSD related to service in Vietnam.  A diagnosis 
of bipolar disorder with psychotic features in remission was 
reported.  

In a statement received in October 1997, the veteran reported 
that he was treated at State Hospital North and at Clarkston 
Mental Health for mental illness in 1969. 


II. Analysis

When a claim is denied by the RO and no timely appeal is 
filed, the claim, generally, may not thereafter be reopened 
and granted and a claim based upon the same factual basis may 
not be considered.  38 U.S.C.A. § 7105(c) (West 1991).  
However, if new and material evidence is presented or secured 
with respect to a claim which has been denied, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  

When a veteran seeks to reopen a claim based on additional 
evidence, the Board must perform a three-step analysis.  
First, the Board must determine whether the evidence is "new 
and material."  If the Board determines that the veteran has 
produced new and material evidence, the claim is reopened and 
the Board must then determine whether, based upon all the 
evidence and presuming its credibility, the claim as reopened 
is well grounded pursuant to 38 U.S.C. § 5107(a).  Finally, 
if the claim is well grounded, the Board must evaluate the 
merits of the veteran's claim in light of all the evidence, 
after ensuring that the duty to assist has been fulfilled 
under 38 U.S.C. § 5107(b).  Elkins v. West, 12 Vet. App. 209 
(1999) (en banc).

New and material evidence means evidence not previously 
submitted, which is neither cumulative nor redundant, and 
bears directly and substantially upon the specific matter 
under consideration, and which by itself or in connection 
with evidence previously assembled is so significant that it 
must be considered in order to fairly decide the merits of 
the claim.  38 C.F.R. § 3.156(a); see Hodge v. West, 155 F.3d 
1336  (Fed. Cir. 1998).  

For the limited purpose of determining whether to reopen a 
claim, the credibility of the evidence is to be presumed.  In 
addition for the purpose of determining whether a claim is 
well grounded, the credibility of the evidence is presumed.  
However, this presumption does not apply in the adjudication 
of a well-grounded claim.  See Robinette v. Brown, 8 Vet. 
App. 69, 75 (1995); Justus v. Principi, 3 Vet. App. 510, 513 
(1992).

The Board notes that the RO initially addressed the issue of 
new and material evidence, by applying United States Court of 
Appeals for Veterans Claims (known as the United Stated Court 
of Veterans Appeals prior to March 11, 1999) (hereinafter, 
"the Court") precedent, which has since been invalidated by 
Hodge, supra.  However, the April 1998 Statement of the Case 
furnished the veteran with 38 C.F.R. § 3.156, which remains 
unchanged by the decision of the Federal Circuit in Hodge.  
Further, the August 1999 Supplemental Statement of the Case 
provided consideration of the issue under post-Hodge 
jurisprudence.  Therefore, there is no need to remand the 
case for initial review under this standard by the RO.  

The veteran's claim for service connection for PTSD was 
previously denied by RO decisions in March 1983 and April 
1990.  Since the last final denial in April 1990, the veteran 
has submitted medical treatment, hospitalization and therapy 
records, and statements from the veteran.  These records and 
statements are both new, in that they were not considered 
prior to the RO's earlier decisions, and material, in that 
the statements and reports of history, at least arguably meet 
the minimal standard of Hodge and Elkins in providing a more 
complete picture of the origin of the veteran's psychiatric 
disorder.  See Hodge at 1363.

The Board must now determine whether, based upon all the 
evidence and presuming its credibility, the appellant's claim 
as reopened is well grounded pursuant to 38 U.S.C. § 5107(a).  
A claim need not be conclusive but only possible to satisfy 
the initial burden of § 5107(a).  Murphy v. Derwinski, 1 Vet. 
App. 78, 81 (1990).  

The United States Court of Appeals for the Federal Circuit 
(hereinafter "Federal Circuit") held that, "For a claim 
to be well grounded, there must be (1) a medical diagnosis of 
a current disability; (2) medical, or in certain 
circumstances, lay evidence of in[-]service occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between an in-service [disease or injury] and the 
current disability. Where the determinative issue involves 
medical causation, competent medical evidence to the effect 
that the claim is plausible is required."  Epps v. Gober, 
126 F.3d 1464, 1468 (Fed. Cir. 1997) quoting Epps v. Brown, 
9 Vet. App. 341, 343-344 (1996); see 38 C.F.R. 
§§ 3.303, 3.307, 3.309; Caluza, 7 Vet. App. at 506. 

Adjudication of a well-grounded claim for service connection 
for PTSD requires the evaluation of the evidence in light of 
the places, types, and circumstances of service, as evidenced 
by service records, the official history of each organization 
in which the veteran served, the veteran's military records, 
and all pertinent medical and lay evidence.  See 38 U.S.C. § 
1154(a) (West 1991); 38 C.F.R. §§ 3.303(a), 3.304(f) (1996); 
Hayes v. Brown, 5 Vet. App. 60, 66 (1993). 

In the instant case, the veteran has submitted evidence of a 
current diagnosis of PTSD, as well as other psychiatric 
disorders.  The records show a diagnosis of PTSD as early as 
November 1982, with further diagnoses of depressive neurosis, 
major depression, personality disorder, and bipolar disorder.  

The veteran contends that his current psychiatric 
symptomatology is the result of personal assaults, based on 
race, and incidents related to his duty as a medic in 
Vietnam.  The veteran reported that he was not in combat.  
The veteran's personnel records noted that he served as a 
medic and had service in Vietnam from April 1967 to July 
1968.  The Board notes that the veteran's service medical 
records contain no complaints of any injuries resulting from 
any of these events nor any diagnoses or opinions of any 
psychiatric disorders.  For the purpose of determining 
whether a claim is well grounded, the credibility of the 
evidence is presumed.  See Justus, 3 Vet. App. at 513.  
Therefore, for that purpose, the Board accepts the veteran's 
statements of stressful events during military service.  

Dr. H.J.C. noted that the veteran's depression had a post-
traumatic stress component due to his war experiences.  Dr. 
W.D. provided a diagnosis of chronic PTSD and noted recurrent 
and intrusive recollections of Vietnam and avoidance 
of activities that aroused thoughts of Vietnam.  J.M.N., a 
social worker, noted that the veteran met the full criteria 
for PTSD, based on his medic duty in Vietnam.  Dr. D.D.S. 
reported that the veteran's present anxiety state was related 
to his military service.  

Based on the service medical records, the veteran's 
statements, and the opinions of the veteran's treating 
psychiatrists and social worker, the Board finds that the 
veteran's claim for service connection for PTSD is well 
grounded.  38 U.S.C.A. §5107(a) (West 1991).  The VA has a 
duty to assist the veteran in the development of all facts 
pertinent to his claim.  38 U.S.C.A. § 5107(a); 38 C.F.R. § 
3.103(a) (1999).  The veteran has identified treatment for 
his psychiatric condition as early as 1969 - within one year 
of his discharge from service.  The RO contacted the 
facilities identified by the veteran, but there has been no 
response either confirming or denying the veteran's treatment 
at that time or providing records of that treatment.  
Further, the veteran reports treatment during service in 1968 
for a "nervous breakdown."  The Board finds that further 
development is necessary to meet the duty to assist, pursuant 
to 38 U.S.C.A. § 5107(a), and such development is ordered in 
the remand portion of this decision.  



Service Connection

III. Factual Background

The veteran's service medical records contain no complaints, 
diagnoses, or opinions of any skin disorder, diabetes 
mellitus, bladder disorder, or tremors.  The veteran's 
separation medical examination in July 1968 reported no 
abnormalities of the skin, genitourinary system, or 
neurological system.  The report contained no diagnosis or 
opinion of diabetes mellitus.  On a report of medical 
history, completed at the same time, the veteran denied a 
history of skin diseases, frequent or painful urination, and 
kidney stone or blood in urine.  

On a psychiatry admission report, dated in October 1985, the 
veteran reported a history of kidney stones in 1976 and 1985.  
In February 1986, the veteran was hospitalized with 
complaints of left flank pain.  A history of two prior 
admissions for kidney stones was noted.  Examination of the 
skin during hospitalization was unremarkable.  A computed 
tomography scan of the abdomen and pelvis revealed a possible 
tine stone in the lower calyx of the left kidney with no 
other renal abnormality.  

In a statement, received in November 1989, an individual at 
the Moscow Clinic (signature illegible) stated that the 
veteran had been treated since March 1989 for poorly 
controlled insulin-dependent diabetes mellitus.  The 
statement indicated that the complications of the veteran's 
diabetes included recurrent boils, decreased libido, 
incontinence of urine and bowel, and extreme obesity.  

During hospitalization in April 1991, the veteran reported 
that since being on medication, his hands had "been shaking 
real bad."  A physician noted that the veteran had a long 
history of tremor, even prior to initiation of lithium, but 
this condition had become exacerbated with the medication.  
On psychiatric hospital admission in May 1991, a ten-year 
history of Type II diabetes mellitus, controlled by diet, was 
noted.  

In August 1997, the veteran filed an initial claim for VA 
benefits for service connection for skin disorder/rashes, 
diabetes, bladder control, and severe tremors.  The record 
contains private treatment records from R.K.B., M.D., dated 
from January 1995 to June 1997, noting treatment for non-
insulin-dependent diabetes mellitus.  


IV. Analysis

Service connection may be established where the evidence 
demonstrates that an injury or disease resulting in 
disability was contracted in the line of duty coincident with 
military service, or if pre-existing such service, was 
aggravated therein.  38 U.S.C.A. § 1110 (West 1991); 
38 C.F.R. § 3.303 (1999).  Where certain diseases, such as 
diabetes mellitus, are manifested to a compensable degree 
within the initial post-service year, service connection may 
be granted on a presumptive basis.  38 U.S.C.A. §§  1101, 
1112 (West 1991 & Supp. 2000); 38 C.F.R. §§ 3.307, 3.309 
(1999).

When a disability is not initially manifested during service 
or within an applicable presumptive period, service 
connection may nevertheless be granted for any 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in or aggravated by service.  
See 38 U.S.C.A. § 1113(b) (West 1991); 38 C.F.R. § 3.303(d).  

The threshold question to be answered in the veteran's appeal 
is whether he has presented evidence of a well-grounded 
claim.  Under the law, a person who submits a claim for 
benefits shall have the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded.  38 U.S.C.A. 
§ 5107(a); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  
A claim need not be conclusive but only possible to satisfy 
the initial burden of § 5107(a).  Murphy v. Derwinski, 1 Vet. 
App. 78, 81 (1990).  If a claim is not well grounded, the 
application for service connection must fail, and there is no 
further duty to assist the veteran in the development of his 
claim.  38 U.S.C.A. § 5107; Hensley v. West, 212 F.3d 1255 
(Fed. Cir. 2000); Morton v. West, 12 Vet. App. 477, 480 
(1999); Murphy, 1 Vet. App. 78 (1990).

The Federal Circuit held that, "For a claim to be well 
grounded, there must be (1) a medical diagnosis of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in[-]service occurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between an in-service [disease or injury] and the current 
disability. Where the determinative issue involves medical 
causation, competent medical evidence to the effect that 
the claim is plausible is required."  Epps, 126 F.3d at 
1468; see 38 C.F.R. §§ 3.303, 3.307, 3.309; Caluza, 7 Vet. 
App. at 506.  For the purpose of determining whether a claim 
is well grounded, the credibility of the evidence is 
presumed.  See Robinette, 8 Vet. App. at 75. 

In the instant case, the record contains no medical evidence 
of a current skin disorder, bladder disorder, or disability 
manifested by tremors.  Further, the veteran's service 
medical records contain no complaints, diagnoses, or opinions 
of any skin or bladder disorders or of tremors.  Although 
tremors were noted on hospitalization in 1991, this symptom 
was not attributed to any disability, and it was noted that 
the condition was exacerbated by the veteran's medication for 
his psychiatric disability.  In the absence of proof of a 
present disability there can be no valid claim.  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).

The veteran has presented evidence of a current diagnosis of 
diabetes mellitus.  However, the veteran's service medical 
records contain no diagnoses or opinions of diabetes 
mellitus, and the record indicates that the veteran was first 
diagnosed in 1981, more than ten years after discharge from 
service.  

Finally, the record contains no competent medical evidence of 
a nexus between the veteran's current diabetes mellitus and 
any incident of his active military service.  The medical 
reports of record note no opinions as to any relationship 
between the veteran's diabetes mellitus, diagnosed many years 
after service, and his military service.  Without evidence of 
inservice incurrence and competent medical evidence of a 
nexus between the veteran's current diabetes mellitus and any 
incident of his active military service, the veteran's claim 
cannot be well grounded.  

The Board recognizes that there is no duty to assist in a 
claim's full development if a well-grounded claim has not 
been submitted.  See Hensley, 212 F.3d at 1260; Morton, 
12 Vet. App. at 480.  However, the Court has held that there 
is some duty to inform the veteran of the evidence necessary 
for the completion of an application for benefits, under 
38 U.S.C.A. § 5103(a) (West 1991), even where the claim 
appears to be not well grounded.  Beausoleil v. Brown, 
8 Vet. App. 459, 465 (1996); Robinette, 8 Vet. App. at 79-80.  
Section 5103(a) imposes an obligation to notify a veteran of 
factual evidence needed only when the circumstances of a case 
put VA on notice that relevant evidence may have existed, or 
could have been obtained, that if true, would have made the 
claim "plausible" and that such evidence had not been 
submitted with the application.  Smith v. West, 214 F.3d 
1331, 1334 (Fed. Cir. 2000) (per curiam).  The veteran has 
not identified any medical evidence that has not been 
submitted or obtained, which would support a well-grounded 
claim.  Thus, VA has satisfied its duty to inform the veteran 
under 38 U.S.C.A. § 5103(a).  See Slater v. Brown, 
9 Vet. App. 240, 244 (1996).


ORDER

The application to reopen the claim of service connection for 
PTSD is granted.

The claim of entitlement to service connection for PTSD is 
well grounded.  To this extent, the appeal is granted.

Entitlement to service connection for a skin disorder is 
denied.

Entitlement to service connection for diabetes mellitus is 
denied.  

Entitlement to service connection for a bladder disorder is 
denied.

Entitlement to service connection for a disorder manifested 
by tremors is denied.


REMAND

Because the claim of entitlement to service connection for 
PTSD is well grounded, VA has a duty to assist the veteran in 
developing facts pertinent to the claim.  38 U.S.C.A. 
§ 5107(a); 38 C.F.R. § 3.159 (1999); Murphy, 1 Vet. App. at 
81.

To ensure that VA has met its duty to assist the veteran in 
developing the facts pertinent to the claim, the case is 
REMANDED to the regional office (RO) for the following 
development:

1. The RO should request that the veteran 
identify all medical care providers who 
have treated him for his psychiatric 
disorder since discharge from service.  
After securing the necessary release, the 
RO should obtain any of these records, 
not previously obtained.  Specifically, 
the RO should attempt to obtain records 
from treatment at State Hospital North 
and Clarkston Mental Health in 1969.  

2. The veteran should be requested to 
provide a detailed description of 
inservice stressors, including personal 
assaults and service as a medic.  The RO 
should attempt to obtain any further 
service medical records or service 
personnel records, specifically records 
of treatment for a "nervous breakdown" 
in 1968.  The RO should also request that 
the veteran identify any individuals or 
documents, which may support his reported 
personal assaults.  

3. Following completion, to the extent 
possible, of the above development, the 
RO should arrange for an examination of 
the veteran by a VA psychiatrist for 
the purpose of ascertaining the current 
nature, extent of severity, and etiology 
of the veteran's psychiatric condition, 
to include PTSD.  The claims file and a 
separate copy of this remand must be made 
available to and reviewed by the examiner 
prior and pursuant to conduction and 
completion of the examination.  
The examiner should perform any testing 
necessary to provide an assessment of the 
veteran's condition.  The examiner should 
express an opinion as to whether the 
veteran's current psychiatric condition, 
including PTSD, is due to or was 
aggravated by any incident of service.  
If any psychiatric disorder other than 
PTSD is found on examination, the 
examiner should offer an opinion as to 
whether any such disorder is causally or 
etiologically related to the veteran's 
military service.  The rationale for all 
conclusions should be provided.

4. The RO should carefully review the 
examination report to ensure that it is 
in full compliance with this remand, 
including all of the requested findings 
and opinions.  If not, the report should 
be returned to the examiner for 
corrective action.  

5. The RO should then adjudicate the claim 
for service connection for PTSD.  If the 
claim remains denied, the veteran should 
be furnished with a supplemental 
statement of the case which summarizes 
the pertinent evidence, fully cites any 
applicable legal provisions not 
previously provided, and reflects 
detailed reasons and bases for the 
decision.  The veteran should then be 
afforded the applicable time period in 
which to respond.  

Thereafter, the case should be returned to the Board for 
appellate review, if otherwise in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
The veteran need take no action until he is notified.  
The veteran is hereby notified that it is his responsibility 
to report for the examination and to cooperate in the 
development of the case, and that the consequences of failure 
to report for a VA examination without good cause may include 
denial of the claim.  38 C.F.R. § 3.655 (1999).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.




		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals



 

